Citation Nr: 1423798	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-31 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant had recognized Philippine guerilla service from April 16, 1945 to June 14, 1945 and regular Philippine Army service from June 15, 1945 to June 30, 1946. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the Appellant does not have basic eligibility for legal entitlement to nonservice-connected disability pension benefits.

In April 2013, the RO notified the Veteran that the "Appointment of Veterans Service Organization as Claimant's Representative" (VA Form 21-22a) appointing Atty. J. Zialcita (on behalf of The American Legion), was not accepted by the VA as he was not accredited to represent claimants before VA.  He was advised as how to obtain accredited representation.  In April 2014, the Veteran was again notified as to the status of his representation and given another opportunity to obtain accredited representation.  He was advised that he had 30 days to respond.  The Veteran failed to respond in a timely manner therefore the Board proceed with review of the case.      

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Appellant's service does not qualify him for nonservice-connected pension benefits.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 101, 107(a), 501(a), 5107 (West 2002); 38 C.F.R. §§ 3.40, 3.203 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a). 

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  As discussed below, the facts regarding entitlement to nonservice-connected pension benefits are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA pension benefits.  The VCAA is therefore inapplicable and need not be considered with regard to that claim.  See VAOPGCPREC 5-2004.

Nonservice-connected Pension Benefits

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claim for nonservice-connected pension.

In support of his claim, the Veteran submitted a variety of documents purporting to establish that his service qualifies for nonservice-connected VA pension to include: December 1945 Affidavit for Philippine Army Personnel; August 1967 Overseas duty with PHILCAG; March 1968 letter order number 525 from the Headquarters, PHILCAG Replacement Unit; August 1969 Philippine Civic Action Group, Vietnam Commendation; January 1969 Letter Order number 94 from the Headquarter of the Philippine Civic Action Group; June 1970 Statement of Service from the Philippines Army Headquarters; July 1972 certification from the Armed Forces of the Philippines Mutual Benefit Association, Inc.; July 1992 affidavit from M.L.; April 1996, Certifications from the General Headquarters of the Armed Forces of the Philippines; February 2008 and July 2012 certifications from the Office of the Adjutant General, Armed Forces of the Philippines (AFP); copy of travel document; medical records; application for Disability Pension with the Philippine Veterans Affairs Office; and copies of identification cards.

The Veteran has also submitted statements indicating that he was recruited and served as a guerilla during World War II.  He has also submitted statements to VA reporting his civilian activity during the war while also serving as a guerilla.

The record also contains ARCEN Form 632 showing verified information from the service department showing recognized Philippine guerilla service from April 16, 1945 to June 14, 1945 and regular Philippine Army service from June 15, 1945 to June 30, 1946.

To establish basic eligibility for disability compensation or pension benefits administered by the United States Department of Veterans Affairs, the claimant must be a veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131, 1521.

A "veteran" is a person who served in the active military, naval, or air service, and who was discharged or released therefore under conditions other than dishonorable.  38 U.S.C.A. § 101(2), 38 C.F.R. § 3.1(d). 

The term "active military, naval, or air service" includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Service before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including recognized guerrilla service, may constitute recognized service in the Armed Forces of the United States for the purpose of establishing eligibility for disability compensation, but not for nonservice-connected pension benefits, administered by the United States Department of Veterans Affairs.  38 C.F.R. §§ 3.40, 3.41.  Under 38 C.F.R. § 3.40(a), a Veteran is eligible for nonservice-connected pension for service in the Regular Philippine Scouts, the Insular Force of the Navy, Samoan Native Guard, and Samoan Native Band of the Navy is included for pension, compensation, dependency and indemnity compensation, and burial allowance.  Stated another way, recognized guerrilla service is recognized service for VA service-connected disability compensation, dependency and indemnity compensation, and burial benefits, but not for VA pension benefits, which is sometimes referred to as VA nonservice-connected disability pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or an original Certificate of Discharge, without verification by the service department.  VA may accept such evidence if it is issued by the service department and includes the needed information as to length, time and character of service and VA finds that it is genuine and includes accurate information.  If the evidence the claimant submits does not meet these requirements, VA shall request verification of service from the service department.  38 C.F.R. § 3.203.  The findings of the service department are binding on VA for the purpose of establishing service in the U. S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.  Id.  

The documentation submitted by the Veteran does not relate to the fact necessary to establish his claim, that is, he was in the Philippine Scouts or a member of branch of the regular United States Armed Forces.  The evidence of record does not include any official documentation showing that the Veteran had any such active military duty service as defined by law or regulation.  38 C.F.R. § 3.107.  Further, the evidence of record did not include official documentation, such as a Form DD 214, demonstrating that the Appellant had qualifying service.  The Veteran has submitted several documents from the Philippine government.  These documents were not generated by a United States service department.  They fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department, but rather documents from the Philippine government.  Soria v. Brown, 118 F. 3d 747, 749 (Fed. Cir. 1997).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA, which is bound to follow the certifications by the service departments with jurisdiction over United States military records.  Thus, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA nonservice-connected disability pension. 

As such, the Board finds they do not serve to verify the Veteran served in a regular component of the active military service of the United States Armed Forces or the Philippine scouts during World War II.  Service with the Commonwealth Army (USAFFE), including the recognized guerrillas, or the new Philippine Scouts did not meet this requirement.  The law under 38 U.S.C.A. § 107(a) and the implementing regulation, 38 C.F.R. § 3.40, specifically excludes service such as the Veteran's for purposes of entitlement to pension benefits.  Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (per curiam). 

In sum, the Veteran's service does not qualify him for a VA pension, whether as a member of a certified recognized guerilla service unit, or through unrecognized guerilla service under a recognized commissioned officer.  Consequently, the Board finds that there is no legal basis for the Veteran's claim for the pension, as the Veteran had no qualifying active service.  Therefore, the Board finds that basic eligibility for nonservice-connected pension has not been established.  38 C.F.R. § 3.3(a)(2)(iii).


ORDER

Basic eligibility for VA nonservice-connected pension benefits has not been established and, therefore, entitlement to nonservice-connected pension is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


